DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 21-40 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based on application, 14/799,826, filed on 7/15/2015. 

Drawings
The Drawings filed on 8 April 2020 have been acknowledged. 

Specification
The specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Remarks
The claim set has not been checked for all possible formal issues. Applicant is encouraged to review the entire claim set to identify similar issues as noted in the claim objection below. This is in an effort to avoid further delays with favorably closing 

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 4/9/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21, 28, and 35 are objected to because of the following informalities:  
Claims 21, 28, and 35 recite “…without execution of the application of database access statements of the application…”. The examiner notes there appears to be an issue with the wording of this limitation. The examiner suggests applicant review and make appropriate changes where necessary or state clear on the record the intended interpretation for the impacted limitation. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent, US 9235412, to Yossi Cohen et al, hereinafter “Cohen”.

Regarding claim 21, Cohen teaches a method of analyzing application behavior to determine relationships between data (Cohen, col 38, ln 24-36, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations … the activity of the users involves operating software systems associated with the different organizations … the software systems enable identification of at least some of the transactions executed on the software systems. For example, a log-keeping procedure of a software system may record identifying information regarding transactions performed by a user on the software system) comprising: 
identifying database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several ; 
determining one or more first relationships between the identified database objects based on an analysis without execution of the application of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the code, a second set of links between the configuration elements and code elements from the code of the software system, which are influenced by the configuration elements. Optionally, the static analysis module may receive code of multiple software systems and perform static analysis on the code of the multiple software systems in addition to, or as part of, static analysis of the code. Further, Cohen, FIG. 13, element 546, discloses a program analyzer analyzing configuration change and program data before presenting the data to the intersection module. Cohen, col 50, ln 17-28, discloses the program analyzer is also configured to identify, based on the program data, a second set of code elements that are influenced by the certain ; 
executing the application and monitoring access of different database objects during execution of the application (Cohen, col 38, ln 49-57, discloses the activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were monitored while executing the one or more code elements associated with the certain transaction); 
determining one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 24-31, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations. Optionally, the activity of the users involves operating software systems associated with the different organizations … The activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or ; 
validating the one or more first relationships to determine false relationships based on the one or more second relationships determined from a manner in which the database objects are accessed during execution of the application (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a certain transaction and a certain configuration element by identifying a certain code element that is common both to a link from the second set, between the certain configuration element and the certain code element, and a link from the first set, between the certain code element and the certain transaction. FIG. 12 provides a schematic illustration of one way for forming the dependencies between the transactions and the configuration elements. In one embodiment, a dependency between a certain transaction and a certain configuration element relies on chaining links involving the second set of links and the first set of links. There needs to be at least one link from the second set between a certain configuration element, from among the configuration elements, and a certain code element, from among the code elements. Additionally, there needs to be at least one link from the first set of links between the certain code element and a certain transaction ; and 
processing a query to retrieve information based on the one or more first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements).  

Regarding claim 22, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or .  

Regarding claim 23, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP configurations involve database tables, and configuration changes may involve changes to entries in database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The second connections are connections between database tables and clusters of runs of test scenarios that include SQL statements which access the database tables. In another example, the certain software system is an Oracle ERP, configurations are customization code, and configuration changes may involve changes to customization code).  

Regarding claim 24, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the conditional constructs employ a key and the one or more first relationships are determined based on mappings included in the key (Cohen, col 38, ln 58-67, discloses the activity data includes a list of business processes and/or transactions executed by the users. In one example, the business process and/or transactions may be identified according to their names, identifier codes, and/or descriptions (e.g., a list of fields in a screen involved in a transaction). In another example, the activity data may indicate that a certain group of transactions was executed; e.g., by mentioning that a certain protocol was tested (e.g., adding and removing an employee), it may be inferred that all the transactions involved in the protocol were executed. Cohen, col 54, ln 21-27, discloses a business process includes at least two transactions, and the activity analyzer is configured to identify, based on the activity data, a first set of code elements associated with the business processes. Additionally, transaction identifier may identify a certain business process that is likely to be impacted by the certain configuration change).  

Regarding claim 25, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the transactions and indicating which code elements are .  

Regarding claim 26, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 27, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Cohen, col 53, 38-45, discloses the first weighting module is a software module that is part of software modules utilized by the activity analyzer, the intersection module, and/or the transaction identifier. Optionally, the code elements of the first set may be filtered according weights assigned by the first weighting module. For example, code elements that have a weight below a predetermined threshold are not considered by the intersection module), and processing the query includes: utilizing the one or more first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements); and performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Further, Cohen, col 56, 1-5, discloses program code for intersecting between the first set of code elements and the second set of code elements. And program code for identifying the certain transaction impacted by the certain configuration change based on a common code element belonging to the intersection).  

Regarding claim 28, Cohen teaches a system for analyzing application behavior to determine relationships between data (Cohen, col 38, ln 19-21, comprising: a processor configured to: identify database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several code elements based on the functionality of the elements; therefore, the code that handles the user input and output may be divided to one or more code elements. Similarly, the code for querying the database may be placed in one or more additional code elements, and the code for processing the retrieved information may be placed in other code elements … FIG. 9 and FIG. 10 illustrate embodiments of a computer system configured to identify dependencies between configuration elements and transactions. The illustrated embodiments include at least an activity analyzer, a static analysis module, and a dependency module); determine one or more first relationships between the identified database objects based on an analysis without execution of the application of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the ; execute the application and monitor access of different database objects during execution of the application; determine one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 49-57, discloses the activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two ;  4PRELIMINARY AMENDMENTvalidate the one or more first relationships to determine false relationships based on the one or more second relationships determined from a manner in which the database objects are accessed during execution of the application (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a certain transaction and a certain configuration element by identifying a certain code element that is common both to a link from the second set, between the certain configuration element and the certain code element, and a link from the first set, between the certain code element and the certain transaction. FIG. 12 provides a schematic illustration of one way for forming the dependencies between the transactions and the configuration elements. In one embodiment, a dependency between a certain transaction and a certain configuration element relies on chaining links involving the second set of links and the first set of links. There needs to be at least one link from the second set between a certain configuration element, from among the configuration elements, and a certain code element, from among the code elements. Additionally, there needs to be at least one link from the first set of links between the certain code element and a certain transaction from the transactions. If both links exist, then a dependency between the certain transaction and the certain configuration element may be formed); and process a query to retrieve information based on the one or more first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the .  

Regarding claim 29, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or from another source) code corresponding to the certain transaction, and is thus able to form a link between the certain transaction and the code of the certain transaction. Optionally, a single link is formed between the certain transaction and the code of the certain transaction. Alternatively, multiple links .  

Regarding claim 30, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP configurations involve database tables, and configuration changes may involve changes to entries in database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The second connections are connections between database tables and clusters of runs of test scenarios that include SQL statements which access the database tables. In another example, the certain software system is an Oracle ERP, configurations are customization code, and configuration changes may involve changes to customization code).  

Regarding claim 31, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the conditional constructs employ a key and the one or more first relationships are determined based on mappings included in the key (Cohen, col 38, ln 58-67, discloses the activity data 503 includes a list of business processes and/or transactions executed by the users. In one example, the .  

Regarding claim 32, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the transactions and indicating which code elements are executed. The second set of links may include links between code elements and SQL statements which access the database tables).  

Regarding claim 33, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 34, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Cohen, col 53, 38-45, discloses the first weighting module is a software module that is part of software modules utilized by the activity analyzer, the intersection module, and/or the transaction identifier. Optionally, the code elements of the first set may be filtered according weights assigned by the first weighting module. For example, code elements that have a weight below a predetermined threshold are not considered by the intersection module), and processing the query includes: utilizing the one or more first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, ; and performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Further, Cohen, col 56, 1-5, discloses program code for intersecting between the first set of code elements and the second set of code elements. And program code for identifying the certain transaction impacted by the certain configuration change based on a common code element belonging to the intersection).  

Regarding claim 35, Cohen teaches a computer program product for analyzing application behavior to determine relationships between data (Cohen, col 38, ln 24-36, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations … the , comprising one or more non-transitory computer-readable storage media collectively having computer-readable program code embodied thereon, the computer-readable program code (Cohen, col 4, ln 57-60, discloses yet another aspect of this disclosure involves a non-transitory computer-readable medium for use in a computer for identifying dependencies between configuration elements and transactions), when executed by a processor, causes the processor to: identify database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several code elements based on the functionality of the elements; therefore, the code that handles the user input and output may be divided to one or more code elements. Similarly, the code for querying the database may be placed in one or more additional code elements, and the code for processing the retrieved information may be placed in other code elements … FIG. 9 and FIG. 10 illustrate embodiments of a computer system configured to identify dependencies between configuration elements and transactions. The illustrated embodiments include at least an activity analyzer, a static analysis module 507, and a dependency module);  6PRELIMINARY AMENDMENT determine one or more first relationships between the identified database objects based on an analysis without execution of the application of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the code, a second set of links between the configuration elements and code elements from the code of the software system, which are influenced by the configuration elements. Optionally, the static analysis module may receive code of multiple software systems and perform static analysis on the code of the multiple software systems in addition to, or as part of, static analysis of the code. Further, Cohen, FIG. 13, element 546, discloses a program analyzer analyzing configuration change and program data before presenting the data to the intersection module. Cohen, col 50, ln 17-28, discloses the program analyzer is also configured to identify, based on the program data, a second set of code elements that are influenced by the certain configuration change. Optionally, the program data includes data related to multiple software systems that may belong to one or more different organizations. Optionally, the program analyzer is configured to receive as input the certain configuration change 544 and program data that includes code of a software system, and to perform static analysis in order to identify the second set of code elements. Optionally, the static analysis determines a change in the behavior of the software system as a result of the certain configuration change); execute the application and monitor access of different database objects during execution of the application (Cohen, col 38, ln 49-57, discloses the activity analyzer is ; determine one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 24-31, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations. Optionally, the activity of the users involves operating software systems associated with the different organizations … The activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were monitored while executing the one or more code elements associated with the certain transaction); validate the one or more first relationships to determine false relationships based on the one or more second relationships determined from a manner in which the database objects are accessed during execution of the application (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a ; and process a query to retrieve information based on the one or more first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced .  

Regarding claim 36, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or from another source) code corresponding to the certain transaction, and is thus able to form a link between the certain transaction and the code of the certain transaction. Optionally, a single link is formed between the certain transaction and the code of the certain transaction. Alternatively, multiple links may be formed, such as multiple links formed between the certain transaction and various portions of the code of the certain transaction).  

Regarding claim 37, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP configurations involve database tables, and configuration changes may involve changes to entries in database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The second connections are connections between database tables and clusters of runs of test scenarios that include SQL statements which access the database tables. In another example, the certain software system is an Oracle ERP, configurations are customization code, and configuration changes may involve changes to customization code).  

Regarding claim 38, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the .  

Regarding claim 39, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 40, Cohen teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Cohen, col 53, 38-45, discloses the first weighting module is a software module that is part of software modules utilized by the activity analyzer, the intersection module, and/or the transaction identifier. Optionally, the code elements of the first set may be filtered according weights assigned by the first weighting module. For example, code elements that have a weight below a predetermined threshold are not considered by the , and processing the query includes: utilizing the one or more first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements); and  8PRELIMINARY AMENDMENT performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Further, Cohen, col 56, 1-5, discloses program code for intersecting between the first set of code elements and the second set of code elements. And program code for identifying the certain transaction impacted by the certain configuration change based on a common code element belonging to the intersection).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20130219057 (Li et al) discloses the tracer data consumed by an analyzer may reflect observed behavior of an application. The observed behavior may show how an application actually behaves, as opposed to a static code analysis that may not show responses to load place on the application. A system may use a combination of tracer data and static code analysis to identify various patterns and generate optimized settings for the application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/8/2021